DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Figures 1-3 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: because they fail to show element 704 in FIG. 5 as described in the specification para.[0049].  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claim 2 is objected to because of the following informalities:  Claim 2, “a corresponding target pin “in line 6 should be -- the corresponding target pin --.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8, 10, 16 and 18 are rejected under 35 U.S.C. 102(a) (2) as being anticipated by Chen (US 2020/0174961)
Regarding claim 1, Chen discloses [fig. 2, para. 14-24] a semiconductor integrated circuit [200] comprising: a plurality of target pins to be terminated [pins at CC1 and CC2]; an enable pin [pin 130]; and a plurality of termination circuits [110 and 120] that correspond to the plurality of target pins, wherein the plurality of termination circuits each comprise: a first resistor [R3/R6] and a first transistor [M1/M2] coupled in series between the corresponding target pin and a ground [GND]; a second resistor [R1/R4] coupled between the corresponding target pin 
Regarding claim 2, Chen discloses [fig. 2, para. 14-24] a semiconductor integrated circuit comprising: a plurality of target pins to be terminated [pins at CC1 and CC2]; an enable pin [pin 130]; and a plurality of termination circuits [110 and 120] that correspond to the plurality of target pins, wherein the plurality of termination circuits each comprise: a first resistor [R3/R6] and a first transistor [M1/M2] coupled in series between a corresponding target pin [CC1/CC2] and a ground [GND]; a second resistor [R1/R4] coupled between the corresponding target pin and a control electrode of the first transistor [control electrode of M1/M2]; and an enable circuit [210] having an output node [node between R7 and 130] coupled to the control electrode of the first transistor, and structured such that (i) when the enable pin is set to a first state [pin 130 is floating], the enable circuit has an output impedance that is larger than that of the second resistor, and (ii) when the enable pin is set to a second state [pin 130 is coupled to the reference voltage], the enable circuit has an output impedance [0V] that is smaller than that of the second resistor.
Regarding claim 8, Chen discloses wherein the enable pin is set to a low or a high impedance state [para. 14-24].
Regarding claim 10, Chen discloses wherein the semiconductor integrated circuit is structured as a Universal Serial Bus (USB) Power Delivery (PD) controller [para. 21] ,and 
Regarding claim 16, Chen discloses wherein the enable pin is set to a low or a high impedance state [para. 14-24].
Regarding claim 18, Chen discloses, wherein the semiconductor integrated circuit is structured as a Universal Serial Bus (USB) Power Delivery (PD) controller [para. 21], and wherein the plurality of target pins are configured as two Configuration Channel (CC) pins [abstract].
Allowable Subject Matter
Claims 3-7, 9, 11-15 and 17 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to METASEBIA T RETEBO whose telephone number is (571)272-9299. The examiner can normally be reached M - F 8:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/METASEBIA T RETEBO/Primary Examiner, Art Unit 2842